C. A. 9th Cir. Motion for leave to proceed in forma pauperis granted. Certiorari granted limited to Question 8 presented by the petition which reads as follows: “Whether 18 U. S. C. § 3500, the Jencks Act, contains an 'attorney’s work product exception’; and whether a Government attorney’s notes of conversations with the key Government witness, to whom the prosecutors read back their notes from time to time where the witness corrected same, which notes were prepared 'only after lengthy conversations had occurred and a mutual understanding of the factual situation’ had been reached, if not compellable under the Jencks Act, are compellable under the doctrine of Brady vs. Maryland.”